DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 6/10/2021, claims 41-42 have been added. The currently pending claims considered below are claims 21-42.

Terminal Disclaimer
The terminal disclaimer filed 6/29/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 4/619,025, now US Patent 10,262,078 has been reviewed and is approved on 6/29/2021.  The terminal disclaimer has been accepted.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Hayden et al. (US Patent 8,595,262) and Duffy (US Patent 9,569,282) teach analogous art to the instant application, that of processing and optimizing graphs. Hayden more specifically teaches utilizing versions of directed graphs to optimize queries. Duffy more specifically teaches utilizing immutable graphs as object graphs that are read and searched. However, after careful consideration of the claim amendments and response (pages 2-13) filed on 6/10/2021, the telephone interview held on 6/23/2021, and the terminal disclaimer filed and approved on 6/29/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Hayden in view of Duffy teaching a method to utilize directed graph versions of immutable graphs for identification of query sequences to issue queries and output result sets of query sequences, but does not explicitly indicate logging a request t transform an immutable graph and generating a version of the immutable graph based on the transform request in response to a query, as disclosed in independent claim 21 and similarly in independent claims 35 and 39.
The feature of generate a version of an immutable graph is disclosed in claim 21, that recites “responsive to a request to transform the immutable graph, logging the request without performing the request; responsive to a query for data in the immutable graph: performing the request to generate another version of the immutable graph as transformed according to the request;”, and similarly in claims 35 and 39. Consequently, independent claims 21, 35, and 39 and dependent claims 22-34, 36-38, and 40-42 are allowable over the prior art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Henderson (US Publication 2012/0209886 A1)
Badawy (US Patent 10,938,828 B1)
Logothetis (US Publication 2015/0186427 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168